Citation Nr: 1718659	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial disability rating for cervical spine spondylosis, rated 10 percent disabling from July 1, 2011, to May 31, 2011, and from August 1, 2012.  

2.  Entitlement to a compensable disability rating for degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for bilateral shoulder disability, claimed as degenerative joint disease.

4.  Entitlement to service connection for bilateral knee disorder, claimed as degenerative joint disease.  

5.  Entitlement to service connection for bilateral plantar fasciitis.  

6.  Entitlement to service connection for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the appeal is now with the RO in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that the duty to assist the Veteran has been satisfied.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

First, remand is appropriate for the Veteran's increased ratings claims for service-connected cervical and lumbar spine disorders.  

During the January 2017 hearing, the Veteran testified that he was experiencing some neurological symptoms in his lower extremities.  He testified that since he began teaching in a classroom environment, he would get a lot of pain in his lower back.  He also reported having burning sensation in his feet with accompanying stiffness and a lot of soreness.  He provided this testimony with the acknowledgement that he was going to testify separately regarding his service connection claim for plantar fasciitis.  He also reported that he had started taking erectile dysfunction medication for the previous two years.  It was raised in the hearing that these symptoms could be attributed to his low back pain.  The Veteran was last examined for his lumbar spine in November 2013.  At that time, he reported having pressure with standing at times and during physical activity.  With the symptoms reported in his 2017 hearing, more than 4 years later, and with the potential presence of associated neurological symptom, the Board finds that a new examination is warranted to ascertain the severity of the service-connected lumbar spine disability.  The examination should also identify any associated neurological symptoms, to include any lower extremity symptoms or erectile dysfunction.  

As with the Veteran's claim of entitlement to an increased rating for service-connected lumbar spine disability, the Board finds that remand is appropriate for the cervical spine increased rating claim.  In his hearing, the Veteran testified to feeling numbness in his upper extremities.  Also of record are references to migraine headache pain noted in reference to the Veteran's cervical spine disorder.  The Veteran had his cervical spine examined by VA in November 2013.  Then, he described having pain occurring a few times per week.  Radicular pain or other signs or symptoms of radiculopathy were not present.  However, at the hearing, he described bilateral numbness in his hands, and he described having bilateral upper extremity pain prior to his cervical spine surgery in 2012.  He described having severe headaches and a lot of pain, leading to increased dosages of over-the-counter pain medication.  As with the lumbar spine, the Board finds that a new examination is warranted to determine the severity of service-connected cervical spine disability and to identify any associated neurological impairment, to include migraine headaches and neurological symptoms in the upper extremities.  

The cervical and lumbar spine examinations must comply with 38 C.F.R. § 4.59, as recently interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  It does not appear that the range in motion testing conducted in November 2013 for these conditions is in accord with these requirements.  

Next, the Board finds that remand is necessary for the Veteran's claims of entitlement to service connection for bilateral shoulder disorders, bilateral knee disorders, and bilateral plantar fasciitis.  VA provided an examination for these claims in January 2011 before Veteran separated from active duty service.  At that time, the examiner did not find the presence of disabilities of the shoulders, knees, and foot.  The examiner noted that there were no shoulder X-rays in the Veteran's claims file.  He also referred to July 2009 X-rays of the knees in making his finding.  For the plantar fasciitis, he found no evidence of the condition.  However, the Board finds that evidence received after this examination warrants a new examination for each claimed condition.  For the shoulder and the knees, post-service VA treatment records from February 2014 note that the Veteran had been reporting pain in those joints.  That, coupled with the relative lack of post-service evidence, leads the Board to find that examinations are needed to ascertain whether the Veteran's complaints of, and VA physicians reference to, joint pain in the shoulders and knees reflects underlying pathology for which service connection may be granted.  

For the claimed plantar fasciitis, The Veteran was referred to treatment with Dr. W.W.S. for bilateral heel pain in March 2011.  The pain had been affecting the Veteran for "many, many months", and it was always worse after a period of rest.  Dr. W.W.S. diagnosed the Veteran with bilateral plantar fasciitis, left worse than right.  Dr. W.W.S. applied LowDye strapping to the left foot, reducing the strain of the plantar fascia.  The Veteran indicated that the pain was intermittent and that it was hard to walk after being off his feet for a period of time.  He reported that he had suffered from this condition since 2006, and he had padding in his boots.  He was advised to return to his primary care physician for referral to physical therapy at his base for custom made orthotics if the strapping was effective.  If ineffective, the Veteran was informed to return to Dr. W.W.S. for further evaluation, to include radiographic studies.  The March 2011 treatment note was created only two months after the January 2011 VA examination, and the two documents are in direct conflict.  During his January 2017 hearing, the Veteran indicated that the strapping does help.  However, he still experienced routine pain due to his plantar fasciitis.  The Board is unable to grant service connection at this point because the Veteran's statements are the only evidence post-service that are relevant to the condition.  An examination is necessary to ascertain whether the Veteran has plantar fasciitis and whether such a condition is related to noted chronic plantar fasciitis during service.  

For the Veteran's claim of entitlement to service connection for bilateral hearing loss, remand is necessary to provide an examination to ascertain whether the Veteran has a present disability for VA purposes.  Of record is February 2011 VA audiology examination that does not satisfy the criteria for hearing loss under VA regulations.  38 C.F.R. § 3.385 (2016).  However, in the January 2017 hearing, the Veteran testified that he had been experiencing more frequent difficulties with hearing and that diminished hearing seemed to have become worse.  Here, diminished hearing could conceivably place the level of the Veteran's hearing loss at a threshold that qualifies as a disability for VA purposes.  In light of this testimony, the Board finds that the Veteran should be afforded a VA audiology examination on remand.  

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to obtain all outstanding relevant VA treatment records.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected cervical and lumbar spine disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  Tests of range of motion must be performed to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

The examiner should identify any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, erectile dysfunction, upper and lower extremity symptoms, and migraines.  The Veteran has reported upper and lower extremity symptoms, migraines, and erectile dysfunction.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed bilateral shoulder, bilateral knee, and bilateral foot, to include plantar fasciitis, disabilities.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must determine whether the Veteran has current shoulder, knee, and foot disabilities.  VA treatment records document February 2014 complaints of bilateral shoulder and bilateral knee pain.  March 2011 records from during the Veteran's service document a lengthy history of chronic plantar fasciitis.  The Veteran has competently described having pain in each joint.  

b.  For each diagnosed condition, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the condition had onset in or is otherwise related to the Veteran's military service.  

The examiner must specifically address the Veteran's statements that years of mechanic work during his lengthy period of military service contributed to the onset of arthritis in affected joints.  

c.  If arthritis is diagnosed, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the condition manifested within one year from the Veteran's separation from service in June 2011.  

4.  Provide the Veteran with a VA examination of for claimed hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

a.  The examiner must determine whether the Veteran has a hearing loss disability for VA purposes in either ear.

b.  If the Veteran has hearing loss for VA purposes in the, the examiner must also furnish an opinion as to whether it is at least as likely as not (50 percent probability or better) that hearing loss is related to military service.  The Veteran has verified exposure to acoustic trauma during his military service.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals






